        Case: 3:17-cv-02490-JJH Doc #: 20 Filed: 05/01/19 1 of 2. PageID #: 190




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


Party Princess Toledo , LLC, et. al.,              * Case No. 3:17-cv-02490
                                                   *
                Plaintiffs,                        *
                                                   * Judge Jeffrey J. Helmick
-vs-                                               *
                                                   *
Party Princess USA LLC, et. al.,                   * JOINT STATUS REPORT
                                                   *
                Defendants.                        *
                                                   *

                                              *    *     *

         Pursuant to this Court’s Order dated February 13, 2019, the parties submit this Joint

 Status Report advising the Court of the status of this matter.

         The parties, through counsel, have preliminary explored options for resolution of this

 matter and have recently exchanged communications to this effect. If this matter is not resolved,

 then Plaintiff will file a demand and complaint for arbitration with the American Arbitration

 Association or, alternatively, will file a Rule 41 dismissal.



 /s/ Donald C. Bulea                                   /s/ Rebecca E. Shope
 Donald C. Bulea                                       Rebecca E. Shope (0083942)
 Giffen & Kaminski                                     Shumaker, Loop & Kendrick, LLP
 1300 East Ninth Street, Ste. 1600                     1000 Jackson Street
 Cleveland, Ohio 44114                                 Toledo, Ohio 43604
 Ph.: 216-621-5161                                     Ph.: 419.241.9000
 Fax: 216-621-2399                                     Fax: 419.241.6894
 Email: dbulea@thinkgk.com                             E-mail: rshope@shumaker.com




  SLK_TOL:#3313076v1
      Case: 3:17-cv-02490-JJH Doc #: 20 Filed: 05/01/19 2 of 2. PageID #: 191



                                        CERTIFICATION


       The undersigned hereby certifies that on May 1, 2019, a copy of the foregoing Joint

Status Report was filed electronically. Notice of this filing will be sent by operation of the

Court’s electronic filing system to all parties indicated on the electronic filing receipt.



                                                       /s/ Rebecca E. Shope
                                                       Rebecca E. Shope
                                                       Attorneys for Plaintiffs




SLK_TOL:#3313076v1                                 2
